 

JS44 ReQG*SEFBBCieg@LlQBGZ0-AHS DocumentGlLYUEGCNMER SREB Docket 09/21/2020 Page 1of1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadin s or other rath as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United Sta 5 mb 1974, i the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTIE) fs

I. (a) PLAINTIFFS Akhil Agrawal, Sukrit Agrawal DEFENDANTS American Purchasing Services, LLC

  

  

(b} County of Residence of First Listed Plaintiff Broward County of Residence of First Listed Defendant Broward
(EXCEPT IN U.S. PLAINTIFF CASES) (IN US, PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION GF

- THE TRACT OF LAND INVGLVED.
{c) Attomeys (Firm Name, Address, and Telephone Number) Attoreys (if Known}

Frank H. Henry, Esq. Bluerock Legal, P.A., 10800
10800 Biscayne Blvd., Suite 410, Miami, FL 33161

{d) Check County Where Action Arose: J miaMi-paDE [] mowrok @f prowARD EI PALM BEACH O MARTIN C1 ST.LUCLE DU INDIANRIVER DI OKEECHOBEE [} HIGHLANDS

 

Il. BASIS OF JURISDICTION = Place an “1X” in One Box Only) III. CIFIZENSHIP OF PRINCIPAL PARTIES (Pace an “x” in One Box for Plainiiff)
(For Diversity Cases Onty) and One Box for Defendant)
0 1. US, Government 3 Federal Question PYF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 4! jl L Incorporated or Principal Place O4 14
of Business In This State
0 2. U.S. Government m4 Diversity Citizen of Another State 02 Ci 2 Incorporated and Principal Place Os 5
Defendant (indicate Citizenship of Parties in Item HI} of Business In Another State
Citizen or Subject of a oj OO 3 Foreign Nation Os O86
Foreign Country

   
 

Click here for: Nature of Suit Code Desenptions
= PENAETY = sate

 
   

(1110 Insurance PERSONAL INJURY PERSONAL INJURY o 625 | Drug Related § Seizure (1422 Appeal 28 USC 158 [1 375 False Claims Act

0 120 Marine (310 Aizplane 0 365 Personal Injury - of Property 21 USC 881 [] 423 Withdrawal OD 376 Qui Tam (31 USC

[0 130 Miller Act (1315 Airplane Product Product Liability D0 690 Other 28 USC 157 3729 (a)}

(1 140 Negotiable Instrument Liability (1 367 Health Care/ (1) 400 State Reapportionment
(7150 Recovery of Overpayment ([] 320 Assault, Libel & Pharmaceutical SC] 410 Antitrust

   
     

   
 
   

  

  

 

& Enforcement of Judgment Slander Personal Injury QO 820 Copyrights [7] 430 Banks and Banking
[1151 Medicare Act [2 336 Federal Employers’ Praduct Liability C1 830 Patent . {J 450 Commerce
[7152 Recovery of Defaulted Liability (1 368 Asbestos Personal BD New Drug Applet 1 460 Deportation
Student Loans (1 340 Marine Tnjury Product [1] 840 Trademark (J 470 Racketeer Influenced and
(Exel. Veterans) 11345 Marine Product Liability ae SURES Corrupt Organizations
[3153 Recovery of Overpayment Liability PERSONAL PROPERTY 710 Fair Labor Standards 861 S61 HEA (1395 fF) (2) 480 Consumer Credit
of Veteran's Benefits C1 350 Motor Vehicle OO 370 Other Fraud Act (862 Black Lung (923 (} 490 Cable/Sat TV
g (923)
(JJ 166 Stockholders’ Suits [J 355 Motor Vehicle O 371 Truth in Lending 1 720 Labor/Mgmt. Relations (1 863 DIWC/DIWW (405(g)) 2] 854 Securities/Commedities/
i {[] 190 Other Contract Product Liability 01 380 Other Personal (9 740 Railway Labor Act [D864 SSID Title XVI Exchange
£] 195 Contract Product Liability [7] 360 Other Personal . Property Damage CO 751 Family and Medical (0 865 RSI (405(¢}} L] 890 Other Statutory Actions
| 0 196 Franchise Injury (J 385 Propeny Damage Leave Act C1 891 Agricultural Acts
(0 362 Personal Injury - Product Liability CO 790 Other Labor Litigation (1 893 Environmental Matiers
Med, Malpractice Gd 791 Empl. Ret. Inc. 7 01 895 Freedom of Information
aie i PRISED SONS = Security Act = SUITS: Act
CI 210 Land Condemnation (1 440 Other Civil Rights “Habeas Corpus: Ey 870 Taxes (U.S. Plaintiff (0 896 Arbitration
[4 220 Foreclosure 441 Voting [] 463 Alien Detainee or Defendant) (1 899 Administrative Procedure
(O 230 Rent Lease & Ejectment [1] 442 Employment Oo qu -Motions to Vacate oO Bi 1es5 Third Party 26 Act/Review or Appeal of
[] 240 Forts to Land O 443 Housings Other: _ Agency Decision
CO 245 Tort Product Liability © 1.445 Amer. w/Disabilities- () 530 General = 1] 250 Constitutionality of State
BCE Seer ENP EATS
[J 290 All Other Real Property Employment (] 535 Death Penalty LJ 462 Naturalization Application
(1446 Amer. w/Disabilities- [] 540 Mandamus & Other [4] 465 Other Immigration
Other C1 550 Civil Rights Actions
(1) 448 Education 0 555 Prison Condition
560 Civil Detainee —
OD Conditions of
Confinement
Vv. ORIGIN {Place an “X" in One Box Only) Oo
1 igi 2 R i Transferred from 6 Maultidistrict ae
©) 1 Grae C7 Romwes (13 Rete Cl 4 Reiswed OS Sheree” fitguon C17 Armes C18 patie yy, Renna fom
Court below) Reopené d Gpecify) Transfer District Judge Litigation Appellate Court
from Magistrate File Irect
Judgment U
VI. RELATED/ (See instructions); a) Re-filed Case OYES ONO b} Related Cases OYES O NO
RE-FILED CASE(S) JUDGE: DQCKET NUMBER: |

 

Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause Wo aet cite jurisdictional statutes unless diversity).
VII. CAUSE OF ACTION Severance Pay, Employee Retirement Income Security Act

 

LENGTH OF TRIAL via days estimated (for both sides to try entire case) |
VIII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION : : :
ft:
COMPLAINT: C UNDER ERCP. 23 DEMAND $ CHECK. YES only if demanded in complain

JURY DEMAND: J Yes ONo

ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
SIGNATURE OF 4’ ‘OF RECORD
” September 21, 2020

 

FOR OFFICE USE ONLY _——————
RECEIPT # AMOUNT IFP ‘ JUDGE MAG JUDGE

     
